Exhibit 10.1

 

 

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

August 14, 2015

 

among

 

PLAINS AAP, L.P.
As Borrower

 

The Lenders Party Thereto,

 

CITIBANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
MIZUHO CORPORATE BANK, LTD.,
DNB BANK ASA, NEW YORK BRANCH
as Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES, LTD.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO CORPORATE BANK, LTD.,
DNB MARKETS, INC.,
as Joint Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) dated as of August 14, 2015 (the “First Amendment Closing
Date”), is among PLAINS AAP, L.P., a Delaware limited partnership (the
“Borrower”); the LENDERS party hereto (the “Lenders”); and CITIBANK, N.A., as
Administrative Agent and as a Lender.

 

PRELIMINARY STATEMENT

 

Borrower, the Administrative Agent, and the Lenders are party to that certain
Second Amended and Restated Credit Agreement, dated as of September 26, 2013
(the “Credit Agreement”), pursuant to which, among other things, (i) the Lenders
committed to make Revolving Loans in an aggregate principal amount of up to
$75,000,000 outstanding at any time; and (ii) the Lenders committed to make a
Term Loan in an original principal amount of $500,000,000;

 

Borrower requests that the Credit Agreement be amended, and the Lenders have
agreed, to, among other things, increase (i) the aggregate principal amount of
the Lenders’ Revolving Commitments from $75,000,000 to $125,000,000, and
(ii) the aggregate principal amount of the Term Loan from $500,000,000 to
$550,000,000; and

 

Borrower, the Administrative Agent and the Lenders hereby execute this First
Amendment to evidence such agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and pursuant to the terms of Credit Agreement, Borrower, the
Administrative Agent and the Lenders agree to amend the Credit Agreement as
follows (all capitalized terms used herein and not otherwise defined shall have
the meanings as defined in the Credit Agreement):

 

ARTICLE I
AMENDMENTS

 

Section 1.01          Amendment to Section 1.01.  Section 1.01 of the Credit
Agreement is hereby amended by adding, modifying, or deleting the following
defined terms, as applicable:

 

(a)       The following definition of “Anti-Corruption Laws” is hereby added to
Section 1.01 in proper alphabetical order:

 

“ “Anti-Corruption Laws” has the meaning specified in Section 3.16.”

 

(b)       The definition of “Available Cash” is hereby deleted in its entirety.

 

(c)       The following definition of “Designated Jurisdiction” is hereby added
to Section 1.01 in proper alphabetical order:

 

“ “Designated Jurisdiction” means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.”

 

1

--------------------------------------------------------------------------------


 

(d)       The following definition of “Designated Person” is hereby added to
Section 1.01 in proper alphabetical order:

 

“ “Designated Person” has the meaning specified in Section 3.15.”

 

(e)       The following definition of “First Amendment to Credit Agreement” is
hereby added to Section 1.01 in proper alphabetical order:

 

“ “First Amendment to Credit Agreement” means that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of the First Amendment
Closing Date (as such term is defined therein), among the Borrower, the
Administrative Agent and the Lenders.”

 

(f)        The following definition of “First Amendment Effective Date” is
hereby added to Section 1.01 in proper alphabetical order:

 

“ “First Amendment Effective Date” shall have the meaning set forth in the First
Amendment to Credit Agreement.”

 

(g)       The following definition of “Incremental Commitment Increase” is
hereby added to Section 1.01 in proper alphabetical order:

 

“ “Incremental Commitment Increase” has the meaning specified in
Section 2.20(a).”

 

(h)       The following definition of “Incremental Term Loan” is hereby added to
Section 1.01 in proper alphabetical order:

 

“ “Incremental Term Loan” has the meaning specified in Section 2.20(g).”

 

(i)        The following definition of “Interpolated Rate” is hereby added to
Section 1.01 in proper alphabetical order:

 

“ “Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for dollars) that
exceeds the Impacted Interest Period, in each case, at such time.”

 

(j)        The definition of “LIBO Rate” is deleted in its entirety and replaced
with the following:

 

“ “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate administered by the ICE Benchmark

 

2

--------------------------------------------------------------------------------


 

Administration (or any other person which takes over administration of that rate
for dollars for a period equal in length to such Interest Period) as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to dollars then the
LIBO Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”

 

(k)       The definition of “Maturity Date” is deleted in its entirety and
replaced with the following:

 

“ “Maturity Date” means, with respect to the Revolving Loans and the Term Loan,
August 16, 2020, unless accelerated pursuant to ARTICLE VII or, in respect of
the Loans so extended, extended pursuant to Section 2.21.”

 

(l)        The definition of “Revolving Commitment” is amended by deleting the
last sentence thereof and replacing it with the following:

 

“As of the First Amendment Effective Date, the aggregate principal amount of the
Lenders’ Revolving Commitment is $125,000,000 as set forth on Schedule 2.01
under “Revolving Commitments.” ”

 

(m)      The following definition of “Sanction” is hereby added to Section 1.01
in proper alphabetical order:

 

“ “Sanction” means any economic or trade sanction administered by the United
States Government (including, without limitation, any economic or trade sanction
administered by OFAC), and any other economic or trade sanction administered by
any other sanctions authority of any relevant jurisdiction where the Borrower or
any Subsidiary maintains assets or engages in business (including, if
applicable, any economic or trade sanction administered by the United Nations
Security Council, the European Union or Her Majesty’s Treasury).”

 

(n)       The definition of “Sanctioned Country” is hereby deleted in its
entirety.

 

(o)       The definition of “Term Commitments” is deleted in its entirety and
replaced with the following:

 

“ “Term Commitments” means the aggregate principal amount of the Lenders’ Term
Commitments.  As of the First Amendment Effective Date, the Term Commitments

 

3

--------------------------------------------------------------------------------


 

are in an amount equal to $550,000,000 as set forth on Schedule 2.01 under “Term
Loan Commitments.” ”

 

(p)       The definition of “Term Loan” is deleted in its entirety and replaced
with the following:

 

“ “Term Loans” means the term loan made pursuant to Section 2.01(b) and, if
applicable, the Incremental Term Loans.”

 

Section 1.02          Amendment to Section 2.01(b).  Section 2.01(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(b)         Term Loan.  Subject to the terms and conditions set forth herein,
each Lender agrees to make or maintain, as applicable, a term loan (the “Term
Loan”) to the Borrower on the First Amendment Effective Date not to exceed such
Lender’s Term Commitment.  Such Term Loan shall be made or maintained by way of
a single Borrowing funded pursuant to a Borrowing Request made on or before the
First Amendment Effective Date.  Any portion of each Lender’s Term Commitment
not utilized by such Borrowing on such date shall be permanently canceled.  All
amounts outstanding under the Term Loan shall, at the option of the Borrower, be
made and maintained as ABR Borrowings or Eurodollar Borrowings, or a combination
thereof, bearing interest in accordance with Section 2.13(a) or (b), as
applicable.  This Section 2.01(b) shall not apply to Incremental Term Loans,
which shall be advanced in accordance with Section 2.20(g).”

 

Section 1.03          Amendment to Section 2.09(a).  Section 2.09(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(a)         The Term Commitment of each Lender shall terminate at the close of
business on the First Amendment Effective Date.”

 

Section 1.04          Amendment to Section 2.20.  Section 2.20 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Section 2.20        Increase of Commitments; Incremental Term Loans.

 

(a)           If, immediately prior to and immediately after giving effect to
any increase in the Commitments pursuant to this Section 2.20, no Default shall
have occurred and be continuing, the Borrower may at any time and from time to
time, but in no event more than one (1) time per fiscal quarter, request an
increase of the Commitments of one or more Classes (each, an “Incremental
Commitment Increase”), by notice to the Administrative Agent in writing of the
amount of such proposed increase (such notice, a “Commitment Increase Notice”);
provided, however, that (i) each such Incremental Commitment Increase for each
Class shall be in a principal amount of at least $5,000,000, (ii) the Commitment
of any Lender may not be increased without such Lender’s consent, and (iii) the
Borrower shall not have the right to increase the aggregate Commitments if the
effect of such increase would cause the aggregate of all Incremental Commitment
Increases during the term hereof to exceed $50,000,000.  The

 

4

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly, and in any event within five (5) Business
Days after Administrative Agent’s receipt of a Commitment Increase Notice,
notify (A) each Lender, and (B) with the consent of the Administrative Agent
(which consent will not be unreasonably withheld, delayed or conditioned), each
Person not then a Lender but which is a bank or other financial institution
selected by the Borrower, in each case of the Borrower’s request for such
increase and the Borrower’s invitation to participate in all or a portion of
such increase.

 

(b)           Each Lender desiring to increase its Commitment shall notify the
Administrative Agent in writing no later than fifteen (15) days after receipt by
the Lender of such notice from the Administrative Agent.  Any Lender that
accepts an offer to it by the Borrower to increase its Commitment pursuant to
this Section 2.20 shall, in each case, execute an agreement (a “Commitment
Increase Agreement”), in substantially the form attached hereto as Exhibit G,
with the Borrower and the Administrative Agent, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased, and the definition of Revolving
Commitment and/or Term Commitment, as applicable, in Section 1.01 and Schedule
2.01 hereof shall be deemed to be amended to reflect such increase.  Any Lender
that does not notify the Administrative Agent within such period that it will
increase its Commitment shall be deemed to have rejected such offer to increase
its Commitment.  No Lender shall have any obligation whatsoever to agree to
increase its Commitment.  Any agreement to increase a Lender’s pro rata share of
the increased Commitment shall be irrevocable and shall be effective upon notice
thereof by the Administrative Agent at the same time as that of all other
increasing Lenders.

 

(c)           Any additional bank or financial institution that the Borrower
selects to offer participation in the increased Commitments shall execute and
deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit H, setting
forth its Commitment, and upon the effectiveness of such New Lender Agreement
such bank or financial institution (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, and the signature
pages hereof shall be deemed to be amended to add the name of such New Lender
and the definition of Revolving Commitment and/or Term Commitment, as
applicable, in Section 1.01 and Schedule 2.01 hereof shall be deemed amended to
increase the aggregate Commitments of the Lenders by the Commitment of such New
Lender; provided that the Commitment of any New Lender shall be in a principal
amount not less than $5,000,000.  Each New Lender Agreement shall be irrevocable
and shall be effective upon notice thereof by the Administrative Agent at the
same time as that of all other New Lenders.

 

(d)           The effectiveness of any New Lender Agreement or Commitment
Increase Agreement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrower and legal opinions of counsel to
the Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent.  Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent shall reflect the increases in the Commitments effected by
such agreements by appropriate entries in the Register.

 

(e)           If any bank or financial institution becomes a New Lender with
respect to Revolving Loans pursuant to Section 2.20(c) or any Lender’s Revolving
Commitment is increased pursuant to Section 2.20(b), additional Revolving Loans
made on or after the effectiveness thereof (the “Re-Allocation Date”) shall be
made pro rata based on their respective Revolving Commitments in effect on or
after such Re-Allocation Date (except to the extent that any such pro rata
borrowings would result in any Lender making an aggregate principal amount of
Loans in excess of its Revolving Commitment, in which case such excess amount
will be allocated to, and made by, such New Lender and/or Lenders with such
increased Revolving Commitments to the extent of, and pro rata based on, their
respective Revolving Commitments), and continuations of Revolving Loans
outstanding on such Re-Allocation Date shall be effected by repayment of such
Revolving Loans on the last day of the Interest Period applicable thereto or, in
the case of ABR Revolving Loan(s), on the date of such increase, and the making
of new Revolving Loans of the same Type pro rata based on the respective
Revolving Commitments; provided, however, for the purpose of Section 4.02, the
making of such new Loans shall be deemed continuations of Borrowings.

 

(f)            If on any Re-Allocation Date there is an unpaid principal amount
of Eurodollar Revolving Loans, such Eurodollar Revolving Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the Borrower elects to prepay any thereof in
accordance with the applicable provisions of this Agreement), and interest on
and repayments of such Eurodollar Revolving Loans pro rata based on the
respective principal amounts thereof outstanding.

 

(g)           On the effective date of any Incremental Commitment Increase in
respect of the Term Commitments, each Lender with a new or increased Term
Commitment shall make a Loan (each such loan, an “Incremental Term Loan”) to the
Borrower in a principal amount equal to the amount of (i) with respect to an
existing Lender, the amount of the increase with respect to such Lender’s
increased Term Commitment, or (ii) with respect to a New Lender, such Lender’s
new Term Commitment, as set forth in such Lender’s Commitment Increase Agreement
or New Lender Agreement, as applicable.  Incremental Term Loans shall be “Term
Loans” for all purposes under this Agreement.”

 

Section 1.05          Amendment to Section 3.15.  Section 3.15 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Section 3.15        OFAC.  Neither the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower and its Subsidiaries, any of their
respective directors or officers, or any of their respective agents or
representatives acting or benefiting in any such capacity in connection with
this Agreement, is a Person (a) currently the subject of any Sanction,
(b) listed in the most current annex to, or otherwise currently the subject of
the provisions of, any executive order administered by OFAC or the U.S.
Department of State, or (c) named as a “Specially Designated National” in the
most current list published by OFAC at its official website or any replacement
website or other

 

6

--------------------------------------------------------------------------------


 

replacement official publication of such list (each Person referred to in any of
the preceding clauses (a) - (c), a “Designated Person”).”

 

Section 1.06          Amendment to Article III.  Article III of the Credit
Agreement is hereby amended to add the following new Section 3.16 at the end of
said Article III:

 

“Section 3.16        Anti-Corruption Laws.  The Borrower and its Subsidiaries
(a) are in compliance with (i) the United States Foreign Corrupt Practices Act
of 1977, as applicable to them, and (ii) other similar anti-corruption
legislation in other relevant jurisdictions in which they maintain assets or
engage in business, which otherwise are applicable to them (collectively, the
laws referred to in the preceding clauses (i) and (ii), the “Anti-Corruption
Laws”), other than any failure or failures to comply with Anti-Corruption Laws
(A) that are isolated and do not evidence a pervasive or systemic pattern of
violations of such laws and regulations or a significant deficiency in the
implementation of the hereinafter referenced policies and procedures to promote
and achieve compliance by the Borrower and its Subsidiaries with Anti-Corruption
Laws and are immaterial to the Borrower and its Subsidiaries taken as a whole,
or (B) that arise from actions or incidents that have been publicly disclosed by
the Borrower or disclosed in writing to the Administrative Agent (with a copy to
Lenders), in each case, at least twenty (20) days prior to the First Amendment
Effective Date, and (b) have instituted and maintain commercially reasonable
policies and procedures which they reasonably believe are designed to promote
and achieve their respective compliance with such Anti-Corruption Laws.”

 

Section 1.07          Amendment to Section 5.07.  Section 5.07 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Section 5.07        Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Anti-Corruption Laws), except in such instances in which
(a) such law, rule, regulation or order is being contested in good faith by
appropriate proceedings, if necessary, diligently conducted, or (b) the failure
to comply therewith could not reasonably be expected to result in a Material
Adverse Effect.  The Borrower and its Subsidiaries will institute and maintain
commercially reasonable policies and procedures which they reasonably believe
are designed to promote and achieve their respective compliance with
Anti-Corruption Laws.”

 

Section 1.08          Amendment to Section 5.08.  Section 5.08 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Section 5.08        Use of Proceeds.  The proceeds of the Loans will be used
only for the general partnership purposes of the Borrower and its Subsidiaries. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, (a) to fund any activities or business of, or with, any Designated
Person or in any country or territory that, at the time of such funding, is the
subject of any Sanctions, (b) in any manner that would result in a material
violation of any Sanctions by the Borrower or its Subsidiaries,

 

7

--------------------------------------------------------------------------------


 

(c) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (d) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and
X.”

 

Section 1.09          Amendment to Section 6.04.  Subclause (ii) of Section 6.04
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“(ii)         so long as no Event of Default shall have occurred and be
continuing and provided that no Event of Default would result from the making of
such Restricted Payments, the Borrower may make Restricted Payments.”

 

Section 1.10          Amendment to Section 9.01(a).  Section 9.01(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(a)         If to the Borrower, to 333 Clay Street, Suite 1600, Houston, Texas
77002, Attention of Sharon S. Spurlin, Vice President and Treasurer (Telecopy
No. 713.646.4564).”

 

Section 1.11          Amendment to Schedule 2.01  Schedule 2.01 of the Credit
Agreement is hereby deleted in its entirety and replace by Schedule 2.01
attached hereto.

 

Section 1.12          Amendment to Exhibit G.  Exhibit G to the Credit Agreement
is hereby deleted in its entirety and replaced by Exhibit G attached hereto.

 

Section 1.13          Amendment to Exhibit H.  Exhibit H to the Credit Agreement
is hereby deleted in its entirety and replaced by Exhibit H attached hereto.

 

ARTICLE II
SECURITY INTEREST

 

Section 2.01          Effect of Amendment.  In connection with the amendment of
the Credit Agreement pursuant hereto, Borrower, Administrative Agent and Lenders
shall, as of the First Amendment Effective Date, make adjustments to the
outstanding principal amount of the Loans under the Credit Agreement (but not
any interest accrued thereon prior to the First Amendment Effective Date or any
accrued commitment fees under the Credit Agreement prior to the First Amendment
Effective Date), including the borrowing of additional Loans hereunder and the
repayment of Loans under the Credit Agreement plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Loans by each
Lender in proportion to, and in any event not in excess of, the amount of its
relevant Commitments as of the First Amendment Effective Date, but in no event
shall such adjustment of any Eurodollar Loans entitle any Lender to any
reimbursement under Section 2.16 of the Credit Agreement; provided that the
foregoing is not intended to relieve Borrower for paying any such costs to
Lenders under the Credit Agreement to the extent such lenders are no longer
Lenders following the First Amendment Effective Date, and each Lender shall be
deemed to have made an assignment of its outstanding Loans and Commitments under
the Credit Agreement, and assumed outstanding Loans and Commitments of other
Lenders under the Credit Agreement, as may be necessary to effect the foregoing.

 

8

--------------------------------------------------------------------------------


 

Section 2.02          Existing Collateral.  Borrower, in its capacity as
Borrower under the Credit Agreement and in its capacity as Pledgor under the
Second Amended and Restated Pledge and Security Agreement dated effective as of
September 26, 2013 (the “Pledge Agreement”), between Borrower and the
Administrative Agent, as Secured Party, acknowledges and agrees that the
Collateral pledged pursuant to the Pledge Agreement shall continue to secure the
payment of its Obligations under the Credit Agreement as amended by this First
Amendment and hereby acknowledges, affirms and grants and re-grants the security
interests of the Pledge Agreement to secure the Obligations.

 

Section 2.03          Ratification.  Borrower hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this First Amendment.  Nothing in
this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders created by or contained
in any of such documents nor is Borrower released from any covenant, warranty or
obligation created by or contained herein or therein.

 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND EFFECTIVENESS

 

Section 3.01          Representations and Warranties.  Borrower represents and
warrants to the Lenders that:

 

(a)       this First Amendment has been duly authorized, executed and delivered
on its behalf; the Credit Agreement, as amended hereby, together with the other
Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable against Borrower in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;

 

(b)       the representations and warranties of Borrower contained in
Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (other than those representations and warranties that expressly relate to
a specific earlier date, which shall be true and correct in all material
respects as of such earlier date); and

 

(c)       immediately after giving effect to this First Amendment, no Default or
Event of Default under the Credit Agreement has occurred and is continuing.

 

Section 3.02          Effectiveness.  This First Amendment shall become
effective on the date (the  “First Amendment Effective Date”) when, and only
when the Administrative Agent notifies Borrower of the satisfaction of the
following conditions:

 

(a)       the Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this First Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other

 

9

--------------------------------------------------------------------------------


 

electronic transmission of a signed signature page of this First Amendment) that
such party has signed a counterpart of this First Amendment;

 

(b)       the Administrative Agent shall have received resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the general
partner of Borrower authorizing the execution, delivery and performance of this
First Amendment, attached to an original certificate of an authorized officer of
the general partner of Borrower, dated as of the First Amendment Closing Date
certifying (i) that the resolutions attached thereto (A) are true, correct and
complete copies of all resolutions duly adopted by the general partner of
Borrower with respect to the transactions contemplated hereby and (B) have not
been amended, modified, revoked or rescinded as of the First Amendment Closing
Date, (ii) that the agreement of limited partnership of Borrower has not been
amended or otherwise modified since the Effective Date, except pursuant to any
amendments attached thereto, and (iii) as to the incumbency and signature of the
officers of the general partner of Borrower executing this First Amendment;

 

(c)       Each of the representations and warranties made by Borrower in
Section 3.01 of this First Amendment shall be true and correct;

 

(d)       No Default or Event of Default shall have occurred and be continuing;

 

(e)       the Administrative Agent or counsel to the Administrative Agent shall
receive such other certificates, instruments or documents as the Administrative
Agent may have reasonably requested; and

 

(f)        Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower, relating to the Borrower, this First
Amendment or the Transactions and any other matters as Lenders shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinion.

 

The Administrative Agent shall notify Borrower and the Lenders of the First
Amendment Effective Date upon the satisfaction of all of the foregoing
conditions, and such notice shall be conclusive and binding.

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

Section 4.01          Effect of Amendment. From and after the First Amendment
Effective Date:

 

(a)       the Credit Agreement shall be deemed to be amended and modified as
herein provided, and except as so amended and modified, the Credit Agreement
shall continue in full force and effect;

 

(b)       the Credit Agreement and this First Amendment shall be read and
construed as one and the same instrument;

 

10

--------------------------------------------------------------------------------


 

(c)       this First Amendment shall constitute a Loan Document and the
execution, delivery and effectiveness of this First Amendment shall not, except
as expressly provided herein, constitute a waiver or amendment of any provision
of the Loan Documents; and

 

(d)       any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as amended by this First Amendment.

 

Section 4.02          Increase in Commitments; Extension of Maturity Date.  For
the avoidance of doubt, this First Amendment is not, and shall not be deemed to
be, an exercise of Borrower’s right to increase the Commitment of any Lender
pursuant to Section 2.20 of the Credit Agreement or to extend the Maturity Date
pursuant to Section 2.21 of the Credit Agreement.

 

Section 4.03          Governing Law.  This First Amendment shall be construed in
accordance with and governed by the laws of the State of New York; provided that
the Administrative Agent and each Lender shall retain, as applicable, all rights
arising under the federal laws of the United States of America.

 

Section 4.04          Counterparts.  This First Amendment may be signed in any
number of counterparts and by different parties in separate counterparts and may
be in original, facsimile or other electronic form, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

Section 4.05          Headings.  The headings herein shall be accorded no
significance in interpreting this First Amendment.

 

Section 4.06          Binding Effect.  This First Amendment shall be binding
upon and inure to the benefit of Borrower, the Lenders (as defined in the Credit
Agreement) and the Administrative Agent and their respective successors and
assigns permitted by the Credit Agreement.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

PLAINS AAP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Plains All American GP LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Name:

Sharon S. Spurlin

 

 

Title:

Vice President and Treasurer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Administrative Agent, Issuing Bank

 

and as a Lender

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Joe Hykle

 

Name:

Joe Hykle

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Byron Cooley

 

Name:

Byron Cooley

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized signer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

Name:

Raymond Ventura

 

Title:

Deputy General Manager

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

By:

/s/ Patrick Jeffrey

 

Name:

Patrick Jeffrey

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC, INC.,

 

as Lender

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Michael A. Tribolet

 

Name:

Michael A. Tribolet

 

Title:

Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------

 


 

 

BNP PARIBAS,

 

as Lender

 

 

 

 

 

 

By:

/s/ Joe Onishuk

 

Name:

Joe Onishuk

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Mark Renaud

 

Name:

Mark Renaud

 

Title:

Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as Lender

 

 

 

 

 

 

By:

/s/ Les Werme

 

Name:

Les Werme

 

Title:

Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

 

By:

/s/ Caleb Allen

 

Name:

Caleb Allen

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Denise He

 

Name:

Denise He

 

Title:

Assistant Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

 

as Lender

 

 

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ William M. Reid

 

Name:

William M. Reid

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Yvonne Tilden

 

Name:

Yvonne Tilden

 

Title:

Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Ben Brodsky

 

Name:

Ben Brodsky

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

Name:

Kenneth Chin

 

Title:

Director

 

 

Banking Products Services, US

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Kelly L. Elmore III

 

Name:

Kelly L. Elmore III

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Sam Trail

 

Name:

Sam Trail

 

Title:

Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as Lender

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Hans Beekmans

 

Name:

Hans Beekmans

 

Title:

Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Term Loan
Commitments

 

Revolving
Commitments

 

Total
Commitments

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

$

7,000,000

 

$

28,000,000

 

$

35,000,000

 

Bank of America, N.A.

 

$

34,750,000

 

—

 

$

34,750,000

 

DNB Capital LLC

 

$

34,750,000

 

—

 

$

34,750,000

 

JPMorgan Chase Bank, N.A.

 

$

34,750,000

 

—

 

$

34,750,000

 

Mizuho Bank, Ltd.

 

$

29,750,000

 

$

5,000,000

 

$

34,750,000

 

U.S. Bank, National Association

 

$

22,000,000

 

$

10,000,000

 

$

32,000,000

 

ScotiaBanc Inc.

 

$

30,000,000

 

—

 

$

30,000,000

 

Wells Fargo Bank, N.A.

 

$

30,000,000

 

—

 

$

30,000,000

 

BNP Paribas

 

$

29,000,000

 

—

 

$

29,000,000

 

Compass Bank

 

$

29,000,000

 

—

 

$

29,000,000

 

Royal Bank of Canada

 

$

29,000,000

 

—

 

$

29,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

29,000,000

 

—

 

$

29,000,000

 

SunTrust Bank

 

$

29,000,000

 

—

 

$

29,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

29,000,000

 

—

 

$

29,000,000

 

PNC Bank, National Association

 

$

26,000,000

 

—

 

$

26,000,000

 

Barclays Bank PLC

 

—

 

$

24,000,000

 

$

24,000,000

 

Canadian Imperial Bank of Commerce, New York Agency

 

$

24,000,000

 

—

 

$

24,000,000

 

Deutsche Bank AG New York Branch

 

—

 

$

24,000,000

 

$

24,000,000

 

Fifth Third Bank

 

$

24,000,000

 

—

 

$

24,000,000

 

UBS AG, Stamford Branch

 

—

 

$

24,000,000

 

$

24,000,000

 

Regions Bank

 

$

23,000,000

 

—

 

$

23,000,000

 

Amegy Bank, N.A.

 

$

22,000,000

 

—

 

$

22,000,000

 

ING Capital LLC

 

$

22,000,000

 

—

 

$

22,000,000

 

Morgan Stanley Bank, N.A.

 

$

12,000,000

 

$

10,000,000

 

$

22,000,000

 

 

 

 

 

 

 

 

 

TOTAL

 

$

550,000,000

 

$

125,000,000

 

$

675,000,000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

This Commitment Increase Agreement dated as of
[                                  ] (this “Agreement”) is among (i) Plains AAP,
L.P. (the “Borrower”), (ii) Citibank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under the Second Amended and Restated Credit
Agreement dated as of September 26, 2013 (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders party thereto and the Administrative Agent, and
(iii)                                            , an existing Lender party to
the Credit Agreement, who is increasing its Commitment hereunder (the
“Increasing Lender”). Capitalized terms that are defined in the Credit Agreement
and not defined herein are used herein as therein defined).

 

Preliminary Statements

 

(A)          Pursuant to Section 2.20 of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the Commitments under the Credit Agreement by agreeing
with, among others, an existing Lender to increase that Lender’s Commitment.

 

(B)          The Borrower has given notice to the Administrative Agent of its
intention to increase the Commitments pursuant to such Section 2.20 by
increasing [the Revolving Commitment of the Increasing Lender from $        
      to $                     [and] the Term Commitment of the Increasing
Lender from $                    to $                       ], and the
Administrative Agent is willing to consent thereto.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Increase of Commitment[s].  Pursuant to Section 2.20 of the Credit
Agreement, [the Revolving Commitment of the Increasing Lender is hereby
increased from $                            to                  
             [and] the Term Commitment of the Increasing Lender is hereby
increased from $                        to $                      ].

 

SECTION 2.  Consent.  The Administrative Agent hereby consents to the increase
in the Commitment[s] of the Increasing Lender effectuated hereby.

 

SECTION 3.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York.

 

SECTION 4.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 5.  Increasing Lender Credit Decision.  The Increasing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other

 

1

--------------------------------------------------------------------------------


 

Lender and based on the financial statements referred to in the Credit Agreement
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to agree to
the various matters set forth herein.  The Increasing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.

 

SECTION 6.  Representation and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrower of this Agreement are within the Borrower’s limited partnership
power, have been duly authorized by all necessary limited partnership action and
do not (i) violate the Borrower’s Partnership Agreement or certificate of
limited partnership or (ii) result in a default under any material indenture,
agreement or other instrument binding upon the Borrower.

 

(b)                                 No authorization, consent or approval of any
Governmental Authority is required to be obtained or made by the Borrower as a
condition to its valid execution, delivery and performance of this Agreement
except such as have been obtained or made and are in full force and effect.

 

(c)                                  This Agreement constitutes a valid and
binding agreement of the Borrower enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(d)                                 The aggregate principal amount of the
Incremental Commitment Increases under the Credit Agreement, including any
increases pursuant to Section 2.20 thereof, does not exceed $50,000,000.

 

(e)                                  No Default or Event of Default has occurred
and is continuing.

 

SECTION 7.  Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent within 30 days after Borrower’s receipt of
reasonably detailed invoices or statements in connection with the preparation,
negotiation, execution and delivery of this Agreement, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto, in each case to the extent required
to be paid by the Borrower pursuant to Section 9.03(a) of the Credit Agreement.

 

SECTION 8.  Effectiveness.  When, and only when, the Administrative Agent shall
have received counterparts of, or telecopied or otherwise electronically
transmitted signature pages of, this Agreement executed by the Borrower, the
Administrative Agent and the Increasing Lender, this Agreement shall become
effective as of the date first written above.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

PLAINS AAP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Plains All American GP LLC

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INCREASING LENDER:

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NEW LENDER AGREEMENT

 

This New Lender Agreement (this “Agreement”) dated as of
[                                     ] is among Plains AAP, L.P. (the
“Borrower”), Citibank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement described below, and
[                                 ], a bank or financial institution that before
giving effect to this Agreement is not a Lender party to the Credit Agreement
(“New Lender”).  Capitalized terms used herein without definition have the
meanings assigned to such terms in the Credit Agreement.

 

PRELIMINARY STATEMENTS

 

A.            Pursuant to Section 2.20 of the Second Amended and Restated Credit
Agreement dated as of September 26, 2013 (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto, and the Administrative
Agent, the Borrower has the right, subject to the terms and conditions thereof,
to effectuate from time to time an increase in the Commitments under the Credit
Agreement by offering to Lenders and other bank and financial institutions the
opportunity to participate in all or a portion of the increased Commitments.

 

B.            The Borrower has given notice to the Administrative Agent of its
intention to increase the [Revolving Commitments pursuant to such Section 2.20
by $[                  ] [and] the Term Commitments pursuant to such
Section 2.20 by $[                 ]], and the Administrative Agent is willing
to consent thereto.

 

C.            The New Lender desires to become a Lender under the Credit
Agreement and extend [Revolving Loans [and] Term Loans] to the Borrower in
accordance with the terms thereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.         Loan Documents.  The New Lender hereby acknowledges receipt
of copies of the Credit Agreement and the other Loan Documents.

 

SECTION 2.         Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to Lenders, and all references to the Lenders in
the Loan Documents shall be deemed to include the New Lender. Without limiting
the generality of the foregoing, [(i) the New Lender hereby agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in the New Lender’s
Revolving Exposure exceeding its Revolving Commitment and the Revolving
Commitment of the New Lender as of the date hereof shall be
$[                  ] [and] (ii) the New Lender hereby agrees to make an
Incremental Term Loan to the Borrower in the amount of $[                 ], and
the Term Commitment of the New Lender as of the date hereof shall be
$[                     ]].

 

1

--------------------------------------------------------------------------------


 

SECTION 3.         Consent.  The Administrative Agent hereby consents to the
participation of the New Lender in the increased Revolving Commitment and/or
Term Commitment, as applicable.

 

SECTION 4.         Representation and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrower of this Agreement are within the Borrower’s limited partnership
power, have been duly authorized by all necessary limited partnership action and
do not (i) violate the Borrower’s Partnership Agreement or certificate of
limited partnership or (ii) result in a default under any material indenture,
agreement or other instrument binding upon the Borrower.

 

(b)                                 No authorization, consent or approval of any
Governmental Authority is required to be obtained or made by the Borrower as a
condition to its valid execution, delivery and performance of this Agreement
except such as have been obtained or made and are in full force and effect.

 

(c)                                  This Agreement constitutes a valid and
binding agreement of the Borrower enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(d)                                 The aggregate principal amount of the
Incremental Commitment Increases under the Credit Agreement, including any
increases pursuant to Section 2.20 thereof, does not exceed $50,000,000.

 

(e)                                  No Default or Event of Default has occurred
and is continuing.

 

SECTION 5.         Effectiveness.  This Agreement shall become effective upon
the receipt by the Administrative Agent of the following:

 

(a)                                 Counterparts of, or telecopied or otherwise
electronically transmitted signature pages of, this Agreement executed by the
Borrower, the Administrative Agent and the New Lender;

 

(b)                                 An Administrative Questionnaire in the form
supplied by the Administrative Agent, duly completed by the New Lender;

 

(c)                                  If the New Lender is a Foreign Lender, any
documentation required to be delivered by the New Lender pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by the New
Lender;

 

(d)                                 If requested by the Administrative Agent, a
certified copy of the resolutions of the Board of Directors of the Borrower
approving the increase in the Revolving

 

2

--------------------------------------------------------------------------------


 

Commitment and/or the Term Commitment and this Agreement in a form reasonably
acceptable to the Administrative Agent; and

 

(e)                                  If requested by the Administrative Agent, a
legal opinion from counsel to the Borrower in a form reasonably acceptable to
the Administrative Agent.

 

SECTION 6.         New Lender Credit Decision.  The New Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in the Credit
Agreement and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
agree to the various matters set forth herein.  The New Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.

 

SECTION 7.         Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to any choice of law provision that would require the application of the law of
another jurisdiction.

 

SECTION 8.         Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts and may be delivered in original or facsimile or other electronic
form, each of which when so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 9.         Expenses.  The Borrower shall pay, within 30 days of its
receipt of reasonably detailed invoices or statements all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto, in each case to the extent required
to be paid by the Borrower pursuant to Section 9.03(a) of the Credit Agreement.

 

[Signatures on following page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

PLAINS AAP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Plains All American GP LLC

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEW LENDER:

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------